Appeal by the defendant from a judgment of the Supreme Court, Kings County (Demarest, J.), rendered September 7, 1993, convicting *762her of robbery in the third degree, upon her plea of guilty, and imposing sentence.
Ordered that the judgment is modified, on the law, by vacating the sentence imposed; as so modified the judgment is affirmed, and the matter is remitted to the Supreme Court, Kings County, to give the defendant an opportunity to withdraw her plea.
As the People correctly concede, the court improperly agreed, as part of a plea bargain, to place the defendant on interim probation by postponing her sentence to allow her to enter a drug treatment program, and promising her that it would vacate her guilty plea if she successfully completed the program (see, People v Rodney E., 77 NY2d 672; People v Johnson, 197 AD2d 638; People v Rodriguez, 202 AD2d 698). We note that the recent amendment permitting interim probation was not intended to have retroactive effect (CPL 400.10 [4], as added by L 1994, ch 509). Sullivan, J. P., Lawrence, Pizzuto, Joy and Goldstein, JJ., concur.